EXHIBIT 10.2

 

EX-10.2 EMPLOYMENT OFFER, VICE PRESIDENT OF MARKETING

 

July 4th, 2005

 

Todd Antes

 

Dear Todd:

 

On behalf of Atheros Communications, Inc., a Delaware corporation (the
“Company”), I am pleased to extend you an offer to join the Company. This letter
sets forth the basic terms and conditions of your employment with the Company.
We would like you to begin your employment with the Company on or before July
25, 2005. This offer expires on July 6, 2005. By signing this letter, you will
be agreeing to these terms. It is important that you understand clearly both
what your benefits are and what is expected of you by the Company.

 

1. Salary. You will be paid an annual base salary of $220,000, less regular
payroll deductions, which covers all hours worked. Generally, your salary will
be reviewed annually but the Company reserves the right to change your
compensation from time to time on reasonable notice.

 

2. Bonus: You will be eligible to participate in the Executive Bonus Plan. Your
target annual bonus for the 2005 plan year will be 50% of actual base earnings –
25% tied to financial targets, 10% tied to non-financial targets and 15% for
achievement of stretch goals. A copy of the plan will be provided upon hire.

 

3. Hiring Bonus: You will receive a hiring bonus of $30,000, less regular
payroll deductions, paid during the pay period three months after your start
date, provided you do not voluntarily resign from the Company prior to that
time.

 

4. Stock Option. You will receive an option to purchase 150,000 shares of the
common stock of the Company, subject to the approval of the Compensation
Committee of the Board of Directors. The option will vest as to 12/48ths of the
shares on the first anniversary of your hire date and 1/48th of the shares each
full month thereafter, subject to your continued employment.

 

5. Duties Your job title will be Vice President of Marketing, reporting to Craig
Barratt, President and CEO. Your duties generally will include leading and
developing the product vision and marketing strategy for Atheros products. You
may be assigned other duties as needed and your duties may change from time to
time on reasonable notice, based on the needs of the Company and your skills, as
determined by the Company.

 

As an exempt employee, you are required to exercise your specialized expertise,
independent judgment and discretion to provide high-quality services. You are
required to follow office policies and procedures adopted from time to time by
the Company and to take such general direction as you may be given from time to
time by your superiors. The Company reserves the right to change these policies
and procedures at any time. (Also see Adjustments and Changes in Employment
Status). You are required to devote your full energies, efforts and abilities to
your employment, unless The Company expressly agrees otherwise. You are not
permitted to engage in any business activity that competes with the Company.

 

6. Hours of Work. As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal working hours of the Company. Normal working hours will be
established by the Company and may be changed as needed to meet the needs of the
business.



--------------------------------------------------------------------------------

7. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business.

 

8. Proprietary Information Agreement. You will be required to sign and abide by
the terms of the enclosed proprietary information agreement, which is
incorporated into this agreement by reference as Exhibit A.

 

9. Change of Control. In the event of a Change of Control (as defined below)
where your employment is terminated without “Cause” (as defined below) within 12
months following the Change of Control, and provided that you sign and do not
revoke within the time period specified by the Company a standard release of
claims in a form acceptable to the Company (or its successor), then your
unvested stock options subject to options granted by the Company to you prior to
the Change of Control shall have their vesting accelerated as to an additional
amount equal to the vesting you would have received had your employment
continued for an additional year after your termination, and the Company’s right
of repurchase with respect there to shall lapse as of the date of termination.

 

“Change of Control” shall mean: (a) merger, acquisition or similar transaction
or series of related transactions in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is incorporated, (b) the sale, transfer or
other disposition of all or substantially all of the assets of the Company, or
(c) any reverse merger or acquisition in which the Company is the surviving
entity but in which more than fifty percent (50%) of the Company’s outstanding
voting stock is transferred to holders different from those who held the stock
immediately prior to such merger.

 

“Cause” means (a) intentional and material dishonesty in the performance of your
duties for the Company; (b) conduct (including conviction of or plea of nolo
contendere to a felony) which has a direct and material adverse effect on the
Company or its reputation; (c) failure to perform your reasonable duties or
comply with your obligations under this Agreement or the Company’s Confidential
Information and Invention Assignment Agreement after receipt of written notice
specifying the failure, if you do not remedy that failure within 10 business
days of receipt of written notice from the Company, which notice will state that
failure to remedy such conduct may result in termination for Cause or (d) an
incurable material breach of the Company’s Confidential Information and
Invention Assignment Agreement, including, without limitation, theft or other
misappropriation of the Company’s proprietary information. Nothing in this
section shall alter the at-will nature of employment or provide an obligation
express or implied for the payment of severance except as expressly provided
herein.

 

10. Severance: If the Company terminates your employment other than for “Cause”
as defined above, and provided that you sign and do not revoke within the time
period specified by the Company a standard release of claims in a form mutually
acceptable to the Company and you, then you will be paid a severance at such
time equal to six months of your then annual base salary. In addition, if you
properly elect to continue the Company’s group health plan coverage under COBRA,
the Company will continue your health coverage for you and your enrolled
dependents at no cost to you for six months following the effective date of
termination. You will be able to continue your health benefits beyond six months
at your own expense as allowed under the Company’s health plans.

 

11. Immigration Documentation. Please be advised that your employment is
contingent on your ability to prove your identity and authorization to work in
the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements.

 

12. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity.



--------------------------------------------------------------------------------

13. Employee Benefits. You will be eligible for paid vacation, sick leave and
holidays. You will be provided with health insurance benefits and dental
insurance benefits, as provided in our benefit plans. These benefits may change
from time to time. You will be covered by workers’ compensation insurance and
State Disability Insurance, as required by state law.

 

14. Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice.

 

If you are terminated without cause, you will receive two weeks’ notice or two
weeks’ pay in lieu of notice. Termination for cause requires no notice and no
additional pay.

 

15. Dispute Resolution Procedure. I agree that prior to my employment with the
Company, I must sign and agree to the Arbitration Agreement attached as Exhibit
B to this Agreement.

 

16. Integrated Agreement. Please note that this Agreement, along with the
attached Employee’s Proprietary Information and Inventions Agreement (Exhibit A)
and the Arbitration Agreement (Exhibit B), supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein.
It constitutes the full, complete and exclusive agreement between you and the
Company with respect to the subject matters herein. This agreement cannot be
changed unless in writing, signed by you and the Vice President of Finance and
Administration.

 

17. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.

 

We look forward to your joining our organization. In order to confirm your
agreement with and acceptance of these terms, please sign one copy of this
letter and return it to me. The other copy is for your records. If there is any
matter in this letter which you wish to discuss further, please do not hesitate
to speak to me.

 

Very truly yours, ATHEROS COMMUNICATIONS, INC. By:  

/s/ Craig Barratt

--------------------------------------------------------------------------------

Title:   President and CEO

 

I agree to the terms of employment set forth in this Agreement.

 

/s/ Todd Antes

--------------------------------------------------------------------------------

 

July 5, 2005

--------------------------------------------------------------------------------

Todd Antes   Date